FILED
                             NOT FOR PUBLICATION                             OCT 7 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STELLA VELASCO; et al.,                          No. 10-55261

               Plaintiffs - Appellants,          D.C. No. 2:09-cv-01341-AHM-CT

  v.
                                                 MEMORANDUM *
THE UNITED STATES CITIZENSHIP &
IMMIGRATION SERVICES (CIS); et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Stella Velasco and her family appeal the district court’s grant of summary

judgment in favor of the United States Citizenship and Immigration Services

(“USCIS”), which denied their applications for adjustment of status. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s grant of summary judgment de novo. Pan Pac. Retail Props.

Inc. v. Gulf Ins. Co., 471 F.3d 961, 965 (9th Cir. 2006).

      The district court lacked jurisdiction over this action. USCIS’s denial of the

Velascos’ applications to adjust status is nonfinal, and the petitioners have not

exhausted their administrative remedies. See Cabaccang v. U.S. Citizenship &

Immigration Servs., 627 F.3d 1313, 1316-18 (9th Cir. 2010). We therefore vacate

the district court’s order of December 21, 2009, and remand with instructions to

dismiss the action for lack of jurisdiction.

      VACATED and REMANDED with instructions.




                                               2                                10-55261